Citation Nr: 1143514	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-23 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for service-connected deviated nasal septum.  

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a shrapnel wound of the left shoulder, Muscle Group I of the minor arm (left shoulder disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a shrapnel wound of the left neck, Muscle Group XXII (left neck disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the pendency of this appeal, the \Veteran appealed the RO's denial of an increased rating for his bilateral hearing loss and the denial of service connection for sleep apnea, which were perfected in August 2008.  In July 2009, the Veteran expressly withdrew the increased rating claim during his formal RO hearing and in writing and the issue is no longer before the Board.  In August 2010, the RO granted service connection for sleep apnea.  This action constitutes a full grant of the benefits sought and it is not before the Board.  


FINDINGS OF FACT

1.  The Veteran has a deviated nasal septum of the right side that is manifested by 40 to 50 percent nasal obstruction on that side.  

2.  The Veteran's service-connected residuals of a shrapnel wound to the left shoulder are manifested by no more than a moderate injury to Muscle Group I.

3.  The Veteran's service-connected residuals of a shrapnel wound to the left neck are manifested by no more than a moderate muscle injury to Muscle Group XXII.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a deviated nasal septum have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 4.7, 7.97, Diagnostic Code 6502 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for residuals of a shrapnel wound to the left shoulder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5301 (2011).  

3.  The criteria for a rating in excess of 10 percent for residuals of shrapnel wound of the left neck have not been met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5322 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's increased rating claims, a letter dated in December 2006 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. at 473.  The letter also satisfied the requirements under Vazquez-Flores, 580 F.3d at 1270.  A June 2008 letter further satisfied these notification requirements.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private medical records have been associated with the claims file to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded VA examinations in January 2007, October 2007, and September 2009 to assess the nature and severity of his deviated nasal septum.  In January 2007 and July 2010, the Veteran was afforded a VA examination to assess the nature and severity of the residuals of shrapnel wounds of the left shoulder and left neck.  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the duty to assist has been satisfied.  


II.  Increased Rating

The Veteran seeks an evaluation in excess of 10 percent for his service-connected deviated nasal septum, residuals of a shrapnel wound of the left shoulder, and residuals of a shrapnel wound of the left neck, respectively.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




a.  Deviated Septum

The Veteran's service-connected deviated nasal septum is evaluated as 10 percent disabling under the Diagnostic Code (DC) 6502.  DC 6502 provides that a 10 percent evaluation is assignable for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  See 38 C.F.R. § 4.97, DC 6502.  

The Veteran was afforded a VA examination in January 2007 where he complained of occasional nasal problems with nasal congestion, drainage, and difficulty breathing.  It was noted that he did not see any specialists.  The nasal bone on the right was not painful on palpation.  The right nostril was 40 to 50 percent obstructed because of this deviation.  The left nostril was normal without any obstruction.  The examiner provided that despite the right-sided obstruction, the Veteran was able to breathe through his nose.  His main problem was during flare-ups, like rhinitis or sinusitis, because of the obstruction of the nasal cavity.  The nasal mucosa was normal with normal pink color.  There was no nasal discharge.  The Veteran's throat and pharynx were normal with normal pharyngeal arches.  He was diagnosed with contusion and fracture of the nasal bone with residual deviation of the nasal septum.  

In October 2007, the Veteran was afforded a VA respiratory examination, where there was 40 percent obstruction to flow of air through the right nasal cavity.  There was no obstruction to the flow of air through he left nasal cavity.  The examiner found that the total flow of air through the nose into the lungs was adequate to allow full aeration of the lungs.  The Veteran's throat and pharynx were normal.  His lungs were found to be normal; and there were no rhonchi or rales noted.  He was diagnosed with deviated nasal septum.  

The Veteran was afforded another VA examination in September 2009 where he the Veteran complained of headaches, sinus pain, and nasal congestion.  The Veteran indicated that he could not walk very far due to dyspnea and that he was sensitive to scents.  He indicated that he had constant difficulty breathing.  On examination there was evidence of sinus tenderness and 50 percent right nasal obstruction was noted.  

With consideration of the above, the Board notes that the Veteran's deviated nasal septum causes nasal obstruction on the right.  As such, the currently assigned a 10 percent rating for deviated nasal septum under DC 6502 is the appropriate rating.  Moreover, the Board notes that the 10 percent rating is the maximum rating available under DC 6502 and, as such, the Veteran is not entitled to a greater schedular rating under this diagnostic code.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the respiratory system.  In this regard, the Board notes that DCs 6502-6524 are applicable to diseases of the nose and throat.  None these other diagnostic codes are applicable because the Veteran does not have loss or scarring of his nose (DC 6504); laryngitis (DCs 6515-16); aphonia (DCs 6518-19); injuries to his larynx (DC 6520) or pharynx (DC 6521); bacterial (DC 6523) or granulomatous (DC 6524).  

The Board notes that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The January 2007 VA examination reported that the Veteran suffered from flare-ups of sinusitis and rhinitis.  Sinusitis is addressed in DCs 6510-6514 and rhinitis is addressed in DCs 6522-6524.  However, the Veteran has never been diagnosed with any form of chronic sinusitis.  And, there is no evidence that the Veteran suffers from allergic or vasomotor rhinitis.  As such, these diagnostic codes are inapplicable.  

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  His statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria which is given greater probative value as it comports with the rating criteria.  

The Veteran is not entitled to a staged rating at any time during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.  

In this case, the Veteran is receiving the maximum rating under his assigned diagnostic code and the preponderance of the evidence is against higher rating under any other diagnostic code.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim; and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

b. Left Shoulder Disability

The Veteran's residuals of shrapnel wound of the left shoulder is rated under 38 C.F.R. § 4.73, DC 5301.  This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of DC 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the nondominant (minor) extremity.

DC 5301 assigns a zero percent rating for slight disability of the nondominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.  See 38 C.F.R. § 4.73, DC 5301.

Muscle group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  While this regulation includes criteria that apply to gunshot wounds and similar injuries, it also contains criteria that contemplate symptoms such as muscle atrophy in the absence of injury.


In relevant part, 38 C.F.R. § 4.56(b) describes a through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damages.  38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).  

Turning to the merits of the claim, the Veteran underwent a VA examination to assess the severity of his muscle disabilities in January 2007, wherein he complained of occasional pain in the left shoulder and in the muscles with flare-up especially during repetitive motion or when lifting a heavy object with his left arm.  On examination of the left shoulder, the examiner noted three scars on the left shoulder, which ranged in size from 1 cm to 1.5 cm diameters and were whitish and not painful on palpitation.  The Veteran had full range of motion in the left shoulder joint.  During repetitive motion of the left shoulder, the Veteran had mild pain in the proximal deltoid muscle, which started from abduction of 140 degrees.  He had easy fatigability and lack of endurance, but no decreased range of motion.  

The Veteran underwent a second VA examination in July 2010 where he complained of left arm numbness.  The examiner did not fine pain or tender, nerve, tendon, or bone damage, muscle herniation, or loss of deep fascia or muscle substance.  The muscle strength of Muscle Group I was found to be 5/5.  There was no limitation of motion due to his muscle disorder.  

The Board finds that the Veteran is not entitled to the next higher disability evaluation of 20 percent under DC 5301 for moderately severe impairment of Muscle Group I.  The medical evidence of record, as reflected by the VA examination reports, shows that the Veteran's disability is primarily manifested by occasional pain and weakness, with no limitation of motion.  While the Veteran has reported experiencing decreased strength in his left arm and numbness, the July 2010 examinations revealed that the strength for Muscle Group I was graded at 5.  Moreover, the Veteran's disability did not involve a deep loss of fascia or muscle substance, and there was no impairment in muscle tone.  Both the January 2007 and the July 2010 VA examinations showed that the Veteran did not have limited range of motion.  The Board finds that the evidence does not show that the Veteran's disability more closely approximates a moderately severe disability due to such symptoms as loss of deep fascia, muscle substance, normal firm resistance, or strength when compared with the sound side.  As such, the evidence does not support the assignment of a disability rating in excess of 10 percent under DC 5301.  

The Board has also considered other potentially applicable rating codes pertinent to the shoulder, which may provide a basis for assigning a separate evaluation.  On review, there is no evidence of ankylosis of the scapulohumeral joint (DC 5200), fibrous union of the humerus (DC 5202), or impairment of the clavicle/scapula (DC 5203).  See 38 C.F.R. § 4.71a.  Further, DC 5201 warrants the minimum 20 percent evaluation for limitation of the motion to shoulder level in the major or minor extremity.  See 38 C.F.R. § 4.71a, DC 5201.  However, as indicated above, the Veteran's left shoulder does not show limitation of motion.  

The Board acknowledges that the January 2007 VA examination revealed the presence of osteoarthritis in the Veteran's left shoulder, as noted by X-ray examination.  Given this, a potential rating for arthritis due to trauma under DCs 5003 and 5010, must also be considered.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 provides that arthritis due to trauma should be rated as degenerative arthritis under DC 5003. DC 5003 provides that that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In this regard, the Board notes that the Veteran's left shoulder disability has been assigned a compensable disability rating.  Accordingly, DCs 5003 and 5010 are not for application.  

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings as he experiences left arm numbness.  His statements describing his symptoms are considered to be competent evidence.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469.  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria which is given greater probative value as it comports with the rating criteria.  

In deciding the Veteran's increased rating claim, the Board finds that the Veteran is not entitled to "staged ratings" for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 119.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim; and the doctrine is not for application. Gilbert, 1 Vet. App. 49.  

c. Left Neck Disability

The Veteran's residuals of shrapnel wound of the left neck is rated under 38 C.F.R. § 4.73, DC 5322.  DC 5322 applies to Muscle Group XXII, which encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I (clavicular insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digrastric.  A 10 percent rating is provided for a moderate disability; a 20 percent rating for a moderately severe disability; and a maximum 30 percent rating for a severe disability.  38 C.F.R. § 4.73, DC 5322.  

Again, muscle group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  Slight muscle disability is characterized by no cardinal signs or symptoms of muscle disability as noted above.  Objective findings include minimal scar; no evidence of facial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).  

In January 2007, the Veteran was scheduled for a VA examination to assess the severity of his muscle disabilities.  On examination there was a scar measuring 3 to 4 cm in diameter below the left earlobe.  It was superficial, whitish gray in color, and not painful on palpation.  There was no muscle injury from this superficial shrapnel fragment and scar noted.  

The Veteran underwent a second VA examination in July 2010 where he complained of left arm numbness.  The examiner noted a small superficial scar below the earlobe without muscle injury.  It was not painful or tender to touch and there was no nerve, tendon, or bone damage, muscle herniation, or loss of deep fascia or muscle substance.  There was also no limitation of motion due to his muscle disorder.  

The Board finds that the Veteran is not entitled to the next higher disability evaluation of 20 percent disabling.  The evidence shows that the Veteran's disability is primarily manifested by occasional pain, numbness, and weakness, with no limitation of motion.  While the Veteran has reported experiencing decreased strength in his left arm, the July 2010 examination revealed that the strength for Muscle Group XXII was graded at 5.  Both the January 2007 and the July 2010 VA examinations showed that the Veteran did not have limited range of motion.  Essentially, the Board finds that the evidence does not show that the Veteran's disability more closely approximates a moderately severe disability due to such symptoms as loss of deep fascia, muscle substance, normal firm resistance, or strength when compared with the sound side.  As such, the evidence does not support the assignment of a disability rating in excess of 10 percent under DC 5322.  

Again, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings as he experiences left arm numbness.  His statements describing his symptoms are considered to be competent evidence.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469.  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria which is given greater probative value as it comports with the rating criteria.  

In deciding the Veteran's increased rating claim, the Board finds that the Veteran is not entitled to "staged ratings" for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 119.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.  



d.  Extra-Schedular Rating

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's deviated nasal septum, left shoulder disability, and left neck disability are adequate.  The Veteran does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the evidence shows that the Veteran retired in 1999 because he was eligible by age or duration of work.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to a disability rating in excess of 10 percent for deviated nasal septum is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of a shrapnel wound to Muscle Group I is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of a shrapnel wound to Muscle Group XXII is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


